UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6756



RAYMOND FREDERICK GILLEY,

                                            Petitioner - Appellant,

          versus


THEODIS BECK,

                                             Respondent - Appellee.



Appeal from the United States District      Court for the Middle
District of North Carolina, at Durham.       James A. Beaty, Jr.,
District Judge. (CA-01-687-1)


Submitted:   September 5, 2002            Decided:   October 3, 2002


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Frederick Gilley, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Frederick Gilley seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).   We have reviewed the record and the district court’s

opinion accepting the recommendation of the magistrate judge and

find Gilley has not made a substantial showing of the denial of a

constitutional   right.   See   28   U.S.C.   §   2253(c)(2)   (2000).

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.    See Gilley v. Beck,

No. CA-01-687-1 (M.D.N.C. May 2, 2002).       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                 2